DETAILED ACTION
Applicant’s response of 4/30/2021 has been entered and considered. Upon entering amendment, claims 1 and 8 have been amended, and new claim 13 has been added. As a result of the amendment, the previous rejection has been withdrawn.  
Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Toyoda (2014/0210271), Wildstone (2015/0380885), and Kim (2012/0009461).
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “second connection members connected electrically in parallel to the first connection members and stacked on the first connection members; and fastener members that fasten the input-side switches and the output-side switches to the first connection members, respectively” in combination with “at least one of the second connection members has a bent shape so as to avoid the fastener members.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record. 
With respect to independent claim 10, the prior art of record, taken alone or in combination, does not teach the limitations “the plurality of uninterruptible power supply modules includes a first uninterruptible power supply module, a second uninterruptible power supply module, and a third uninterruptible power supply module, adapted to be disposed in .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RASEM MOURAD/               Examiner, Art Unit 2836              

/HAL KAPLAN/               Primary Examiner, Art Unit 2836